Citation Nr: 1120616	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  07-31 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a chronic cardiac disorder to include Wolff-Parkinson-White Syndrome.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to April 1973 and from March 2003 to June 2004.  He had additional duty with the Illinois Army National Guard.  The Veteran served in Iraq.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the North Little Rock, Arkansas, Regional Office (RO), which determined that new and material evidence had been received to reopen the claim, pursuant to 38 C.F.R. § 3.356(b), but confirmed and continued the prior denial of July 2005.  In February 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  In May 2009, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  In June 2009, the requested VHA opinion was incorporated into the record.  In July 2009, the Board determined that the VHA opinion was insufficient.  In August 2009, an addendum to the VHA opinion was incorporated into the record.  In September 2009, the Veteran was provided with a copy of the VHA opinion and the addendum thereto.  In February 2010, the Board remanded the Veteran to the RO for additional action.  

In March 2010, the Veteran sought to appoint Rick M. Rodery, Attorney, as his representative before the Department of Veterans Affairs (VA).  In December 2010, the Board informed the Veteran that Mr. Rodery was not accredited to represent veterans before the VA.  In January 2011, the Veteran appointed the Veterans of Foreign Wars of the United States as his accredited representative.  In March 2011, the Veterans of Foreign Wars of the United States informed the Veteran and the Board that it declined to represent the Veteran in the instant appeal.  In April 2011, the Board informed the Veteran in writing that he could either appoint a different accredited veterans service organization, an accredited attorney, or an accredited agent to represent him or represent himself in the instant appeal.  The Veteran was specifically informed that if no response was received within 30 days, the Board would presume that he wished to represent himself in the instant appeal.  No response was subsequently received from the Veteran.  The Board therefore presumes to represent himself in the instant appeal.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  


REMAND

In an August 2010 written statement, the Veteran's spouse related that:

His arrhythmia specialist, Dr. James Porterfield, in Memphis, TN, wants him to have another EP study and ablation, but [the Veteran] is afraid that if they keep "burning" these spots in his heart, he won't have enough good heart to function properly.  Dr. Porterfield told him that he very likely will have to have a pacemaker inserted in the future, if he continues to have tachycardia on a regular basis.  ...  [The Veteran] goes to Dr. Porterfield because of his excellent credentials and we feel that the local VA doctors may not have as much experience with this particular problem.  

A February 2009 written statement from Dr. Porterfield indicates that he followed the Veteran for "his cardiac arrhythmias."  Clinical documentation from Dr. Porterfield pertaining to his treatment of the Veteran after July 31, 2003, including that cited by the Veteran's spouse, is not of record.  The VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In August 2010, the Veteran submitted the August 2010 written statement from his spouse and several medical articles pertaining to Wolff-Parkinson-White syndrome from HealthScout, Healthline, the American Heart Association, PatientPlus, and the New England Journal of Medicine.  The Veteran has not waived RO consideration of the additional evidence.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his Wolff-Parkinson-White syndrome, including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact James G. Porterfield, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to the Veteran, not already of record, for incorporation into the claims files.  If no records are located, a written statement to that effect should be incorporated into the claims files. The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folder all relevant VA clinical documentation pertaining to treatment of the Veteran after July 7, 2010.  If no additional records exist, such fact should be noted in the claims files.  

3.  Then readjudicate the issue of the Veteran's entitlement to service connection for a chronic cardiac disorder to include Wolff-Parkinson-White Syndrome.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

